If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


SHANNON MARTIN, M.D., and DOUGLAS                                   UNPUBLISHED
MARTIN,                                                             September 8, 2022

               Plaintiffs/Counterdefendants-
               Appellees,

v                                                                   No. 356869
                                                                    Calhoun Circuit Court
DARREN HATHAWAY, M.D., and SOUTH                                    LC No. 2019-001100-CB
MICHIGAN OPHTHALMOLOGY, PC,

               Defendants/Counterplaintiffs-
               Appellants.


Before: BORRELLO, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

        Defendants, Darren Hathaway, M.D., and his practice, South Michigan Ophthalmology,
PC, appeal by leave granted1 the trial court’s order recusing itself from the case and granting the
motion by plaintiffs, Shannon Martin, M.D., and her husband, Douglas Martin, requesting a
change of venue.2 For the reasons set forth in this opinion, we reverse the trial court’s decision,
vacate its order, and remand for further proceedings.

                                       I. BACKGROUND

        Plaintiffs initiated this action in Calhoun County generally alleging, among other things,
that Dr. Hathaway tortiously interfered with Dr. Martin’s contract and business expectations for
employment with Oaklawn Hospital by “urging and coercing” the board of Oaklawn Hospital not
to approve Dr. Martin’s contract for employment. After the litigation had been proceeding for


1
 See Martin v Hathaway, unpublished order of the Court of Appeals, entered June 9, 2021 (Docket
No. 356869).
2
 For ease of reference, we refer to Dr. Shannon Martin as “Dr. Martin,” we refer to Douglas Martin
as “Martin,” and we refer to them collectively as plaintiffs.


                                               -1-
almost two years, defendants amended their witness list to include a retired Calhoun County
district court judge who apparently was both a previous and current member of Oaklawn Hospital’s
board.

         Plaintiffs subsequently moved for a change of venue under MCR 2.222(A), asserting that
they could not have an impartial trial in Calhoun County as a result of the retired judge’s
involvement. In their brief in support of the motion, plaintiffs asserted that Oaklawn Hospital had
aligned itself with defendants because plaintiffs had also named the hospital as a defendant in a
pending qui tam action that plaintiffs brought in federal court. They claimed that the addition of
the retired district court judge as a witness gave defendants an incalculable unfair advantage in the
case and compromised the ability of any judge in the county to preside over a trial in which he
testified. Plaintiffs also asserted that the retired judge had become a current member of the
Oaklawn Hospital board after the instant litigation had been initiated. Plaintiffs further claimed
that defendants were strategically attempting to leverage the retired judge’s “familiarity to and
insight into this bench and his influence in Calhoun County in their favor.” According to plaintiffs,
the situation was “fraught with the appearance of impropriety no matter which Calhoun Circuit
Judge presides over this case.”

         In response, defendants claimed that they added the retired judge to their witness list only
after learning that he had previously been a member of the hospital’s board and that they
simultaneously added other former board members to their witness list. Defendants also claimed
to have been unaware that the retired judge had become a member of the current board. They
stated as well that ethics opinions demonstrate that there is no basis for disqualification of a trial
judge simply because another judge from the trial judge’s court is a witness when the trial judge
is not sitting as the trier of fact in the matter.

        Defendants further argued that plaintiffs had not established prejudice that would justify a
change of venue. Defendants noted that plaintiffs had not presented any evidence to support their
claim that they could not receive a fair trial in Calhoun County. The fact that the retired judge was
supposedly well known in the community was not, defendants argued, sufficient grounds by itself
to show that an impartial jury could not be selected or that an impartial trial could not be had in
Calhoun County. Finally, defendants offered to remove the retired judge from their witness list if
the court were to determine that a conflict existed.

         At the hearing on the motion, the trial court noted that the motion was captioned as a motion
for a change of venue, but it stated that it also understood the motion to be seeking disqualification
of the trial judge. Plaintiff’s counsel clarified, “To be clear, Judge, we are not asking you to
disqualify yourself. We are indicating that the entire court is disqualified in this case, due to [the
retired judge’s] involvement.”

         After hearing oral arguments, the trial court indicated that it would grant the motion. The
court explained that the retired judge had served on the bench for a long time, was well known,
and well respected in Calhoun County. The trial court stated that there was “probably no doubt”
that many prospective jurors would know the retired judge. The trial court assured the parties that
the retired judge’s “involvement and potential presence at the trial would have no impact or affect
upon [it].” The court also stated that—were it solely a matter of impropriety, prejudice, or bias—
there would not be any in this case. Nevertheless, the court felt that the appearance of impropriety


                                                 -2-
was an important factor to consider. The trial court acknowledged that it was not the trier of fact
in this case but also reiterated that there was a “potential for influence” on the jury arising from
the retired judge’s involvement. Accordingly, the trial court felt it appropriate to recuse itself and
order a change in venue. Although the trial court declined to disqualify the judiciary for the entire
county, it noted that it was the only business court judge in the county.

                                            II. VENUE

                                  A. STANDARD OF REVIEW

         This Court reviews de novo whether the trial court properly interpreted and applied the
relevant statutes and court rules. New Prod Corp v Harbor Shores BHBT Land Dev, LLC, 308
Mich App 638, 644; 866 NW2d 850 (2014). This Court reviews the factual findings underlying
the trial court’s application of a court rule for clear error. Johnson Family Ltd Partnership v White
Pine Wireless, LLC, 281 Mich App 364, 387; 761 NW2d 353 (2008). A finding is clearly
erroneous when this Court is left with the definite and firm conviction that the trial court made a
mistake. Id. Finally, this Court reviews for an abuse of discretion a trial court’s ultimate decision
on a motion for a change of venue premised on an alleged inability to obtain a fair trial in the
current venue. See Twp Bd of Hillman Twp v Empire Mut Fire Ins Co of Mich, 253 Mich 394,
398-399; 235 NW 194 (1931); Kohn v Ford Motor Co, 151 Mich App 300, 305; 390 NW2d 709
(1986). A trial court abuses its discretion when it selects an outcome that falls outside the range
of reasonable and principled outcomes. See Mitchell v Kalamazoo Anesthesiology, PC, 321 Mich
App 144, 153-154; 908 NW2d 319 (2017). However, a trial court necessarily abuses its discretion
when it premises its decision on an error of law. See Gay v Select Specialty Hosp, 295 Mich App
284, 292; 813 NW2d 354 (2012).

                                          B. ANALYSIS

         Defendants argue that plaintiffs’ motion to change venue was based on mere speculation
and that plaintiffs did not provide any evidence that the retired judge was so well known in Calhoun
County that an impartial jury could not be selected. Defendants thus maintain that plaintiffs failed
to meet their burden to show that an impartial trial could not be had in Calhoun County based on
the retired judge’s potential participation as a witness.

        Traditionally, the laws governing venue served to ensure that the proceedings were held in
the most convenient forum. See Gross v Gen Motors Corp, 448 Mich 147, 155; 528 NW2d 707
(1995). In resolving this venue dispute, we note that “venue is simply the location of trial, and its
determination should only concern the selection of a fair and convenient location where the merits
of a dispute can be adjudicated.” Id. at 156.

        The parties in this case do not dispute that venue was properly laid initially in Calhoun
County. When venue is proper in a particular county, a trial court may only change the venue “on
motion of a party.” MCR 2.222(B). Pursuant to MCR 2.222(A), “[t]he court may order a change
of venue of a civil action . . . for the convenience of parties and witnesses or when an impartial
trial cannot be had where the action is pending.” In this case, plaintiffs argued that a change in
venue was warranted because the inclusion of the retired judge as a witness made it so that they
could not have an impartial trial in Calhoun County.



                                                 -3-
        The party moving for a change of venue under MCR 2.222(A) bears the burden to establish
grounds justifying the change of venue. See Kohn, 151 Mich App at 305. When asserting that the
change is warranted because the moving party cannot receive a fair and impartial trial in the
county, the moving party must come forward with evidence that shows that a “fair-minded jury
cannot be obtained” in the county. See Rogoski v Streeter, 364 Mich 115, 118; 110 NW2d 617
(1961). The moving party may not rely on speculation but must instead demonstrate a “clear legal
right to the granting of the motion . . . by a satisfactory showing that the actual facts necessitate a
change of venue in the interests of justice.” Id. at 120. In the absence of such evidence, the proper
procedure is to proceed to voir dire; if it appears that an impartial jury cannot be obtained at that
time, then the matter of a change in venue can be raised again on the facts then evident. Id. at 118-
119.

        In support of their motion for a change in venue, plaintiffs only cited evidence that the
retired judge had been added to defendants’ witness list and cited information about the retired
judge’s career related in an article from a local media outlet reporting on the judge’s retirement.
Although it was undisputed that the judge had served on the district court in the community for
decades, plaintiffs did not present any evidence tending to suggest that members of the community
held such strong views about this judge that plaintiffs would be unable to select an impartial jury
from a venire drawn from the population of Calhoun County on the basis of his participation as a
witness in the trial. Plaintiffs offered only speculation in support of their motion, and speculation
does not amount to a satisfactory showing that the actual facts necessitate a change of venue in the
interests of justice. See Rogoski, 364 Mich at 120. The trial court justified its decision by
improperly resorting to similarly speculative concerns about “potential” influence on prospective
jurors as a result of the retired judge’s positive reputation, without any evidence that an impartial
jury could not actually be obtained in the county. See id. at 118, 120.

         Plaintiffs nonetheless argue that a change of venue is warranted under MCR 2.222 because
the retired judge’s participation as a witness created “an appearance of impropriety” for any trial
judge from Calhoun County to preside over the trial in this case. Although the court rule permits
a change of venue when the facts show, generally, that “an impartial trial cannot be had where the
action is pending,” MCR 2.222(A), the question whether the presiding judge “has failed to adhere
to the appearance of impropriety standard set forth in Canon 2 of the Michigan Code of Judicial
Conduct” is directed at determining whether the presiding judge should be disqualified from the
matter, see MCR 2.003(C)(1)(b)(ii). The procedures applicable to a motion for disqualification of
a judge are contained within MCR 2.003(D). Specifically, if a motion for disqualification is
granted “[f]or courts other than the Supreme Court . . . the action must be assigned to another judge
of the same court, or, if one is not available, the state court administrator shall assign another
judge.” MCR 2.003(D)(4)(a) (emphasis added). Hence, even if the trial court in this case were
correct in deciding that it should recuse itself, the court rule is explicit in stating the proper course
of action, which does not include ordering a change in venue. MCR 2.003(D)(4)(a).3




3
  Regardless, as will be explained later in this opinion, the trial court also erred in determining that
it should recuse itself. We therefore need not address the apparent concern about the trial judge in
this case being the only business court judge in the county.


                                                  -4-
        The trial court committed legal error by failing to apply the proper legal standards in
deciding plaintiff’s motion to change venue, and the trial court thus necessarily abused its
discretion when it granted the motion. Gay, 295 Mich App at 292.

                             III. DISQUALIFICATION OF JUDGE

                                 A. STANDARD OF REVIEW

        “This Court reviews for an abuse of discretion a trial court’s factual findings regarding a
motion for disqualification while its application of the facts to the law is reviewed de novo.” TT v
KL, 334 Mich App 413, 431; 965 NW2d 101 (2020). See also Czuprynski v Bay Circuit Judge,
166 Mich App 118, 124; 420 NW2d 141 (1988) (stating that appellate review of “an order granting
or denying recusal of a trial judge for bias or prejudice is for abuse of discretion and the record
must show actual bias or prejudice”). We review de novo questions of law, such as the proper
interpretation and application of a court rule. Henry v Dow Chem Co, 484 Mich 483, 495; 772
NW2d 301 (2009).

                                          B. ANALYSIS

       Defendants argue that the trial court also reversibly erred by recusing itself.

       “Due process requires that an unbiased and impartial decision-maker hear and decide a
case.” TT, 334 Mich App at 431 (quotation marks and citation omitted). This Court presumes that
a judge is unbiased, and the party moving to recuse has the heavy burden of overcoming that
presumption. See Cain v Dep’t of Corrections, 451 Mich 470, 497; 548 NW2d 210 (1996).

        MCR 2.003(C)(1) provides a nonexhaustive list of the grounds that warrant disqualification
of a judge:

               (a) The judge is biased or prejudiced for or against a party or attorney.

                (b) The judge, based on objective and reasonable perceptions, has either (i)
       a serious risk of actual bias impacting the due process rights of a party as enunciated
       in Caperton v Massey, [556 US 868]; 129 S Ct 2252; 173 L Ed 2d 1208 (2009), or
       (ii) has failed to adhere to the appearance of impropriety standard set forth in Canon
       2 of the Michigan Code of Judicial Conduct.

              (c) The judge has personal knowledge of disputed evidentiary facts
       concerning the proceeding.

               (d) The judge has been consulted or employed as an attorney in the matter
       in controversy.

               (e) The judge was a partner of a party, attorney for a party, or a member of
       a law firm representing a party within the preceding two years.

              (f) The judge knows that he or she, individually or as a fiduciary, or the
       judge’s spouse, parent or child wherever residing, or any other member of the


                                                -5-
        judge’s family residing in the judge’s household, has more than a de minimis
        economic interest in the subject matter in controversy that could be substantially
        impacted by the proceeding.

                (g) The judge or the judge’s spouse, or a person within the third degree of
        relationship to either of them, or the spouse of such a person:

                (i) is a party to the proceeding, or an officer, director, or trustee of a party;

                (ii) is acting as a lawyer in the proceeding;

                (iii) is known by the judge to have a more than de minimis interest that could
                be substantially affected by the proceeding;

                (iv) is to the judge’s knowledge likely to be a material witness in the
                proceeding.

        In this case, the trial judge unequivocally stated that he was not biased and could preside
over a trial that involved his former colleague though from a different court as a witness; and there
is no indication in the record that the trial judge’s statement was inaccurate. As such, there was
no basis for disqualifying the judge under MCR 2.003(C)(1)(a). There was similarly no evidence
to support the court’s disqualification under MCR 2.003(C)(1)(c), (d), (e), (f), or (g). Instead, the
only basis for the trial court’s decision to recuse itself involved the alleged appearance of
impropriety occasioned by presiding over a trial in which a former judicial colleague might testify
as a witness. That ground implicated MCR 2.003(C)(1)(b)(ii).

        Under the judicial canons, a judge must “avoid all impropriety and appearance of
impropriety.” Code of Judicial Conduct, Canon 2(A). As this Court has explained, “[a]n
appearance of impropriety may arise when the conduct of a judge would create in reasonable minds
a perception that the judge’s ability to carry out judicial responsibilities with integrity, impartiality
and competence is impaired.” TT, 334 Mich App at 433 (quotation marks and citation omitted).
Notably, there is no indication in the record that the trial judge engaged in acts that might create
in reasonable minds a perception that the judge was unable to carry out his responsibilities with
integrity, impartiality, and competence. See id. Rather, the sole evidence was that the trial judge
would preside over a trial in which a former judicial colleague might be called as a witness and
that this former colleague sat on the board of an entity that was involved in the case, although not
a party to the case.

        In deciding whether recusal was warranted under those circumstances, we find guidance in
ethics opinions issued by the State Bar of Michigan. See People v Delongchamps, 103 Mich App
151, 156; 302 NW2d 626 (1981).

       The State Bar has indicated that a judge’s mere acquaintanceship with a party or lawyer
appearing before the judge is not enough to warrant disqualification under the Code of Judicial
Conduct. Rather, whether the judge must recuse himself or herself depends on the nature of the




                                                   -6-
relationship between the judge and the person involved. See JI-044 (November 1, 1991).4 The
same considerations would seem to be relevant with respect to a witness in a proceeding before
the judge. See id.

        More specifically, the factual situation presented in the instant case has specifically been
addressed in ethics opinions issued by the State Bar. In informal ethics opinion JI-057, the author
discussed whether a judge must recuse himself or herself from presiding over a case in which
another judge serving on the same court as the presiding judge has been called as a witness. See
JI-057 (August 24, 1992). In that opinion, the author began by stating that “[a]lthough the
presiding judge is not automatically disqualified from cases in which other judges appear as parties
or mere witnesses,” the court rule addressing disqualification of a judge “does require recusal when
the judge cannot impartially hear a case.” The author explained that the determination whether a
judge is disqualified from presiding in a matter based on a relationship to a person participating in
the case hinges on the closeness of that relationship. The author reiterated that mere
acquaintanceship, by itself, is not enough to require recusal. The author concluded that unless
there are facts showing “actual bias,” a judge is not disqualified from presiding over a matter in
which the judge is personally acquainted with a witness, including a witness who is another judge
on the presiding judge’s court, “if the [presiding] judge is not the trier of fact, or if the
acquaintance/witness is not a necessary witness concerning a contested fact.” JI-057 (emphasis
added). The State Board of Commissioners reaffirmed that interpretation in a formal opinion. See
J-006 (September 20, 1996).

        Here, there is no record evidence from which we could conclude that the trial judge had a
relationship with the retired judge of the kind that, by itself, would warrant automatic recusal.
Rather, the evidence showed that—at most—the trial judge and the retired judge were professional
colleagues. If a presiding judge is not automatically disqualified if a current member of the
presiding judge’s court appears as a witness in a proceeding before the presiding judge, we fail to
see how the result should be different if the witness is a judge who is retired from a different court.
See JI-057; J-006. Because a jury, and not the presiding judge, will be the trier of fact in this case
and there was no evidence of actual bias on the part of the presiding judge, recusal of the presiding
judge was unwarranted. See JI-057. The trial court erred as a matter of law when it interpreted
the relevant law as requiring recusal anytime a former colleague might testify as a witness on the
ground that presiding over a trial in which a former colleague testified automatically gives rise to
an appearance of impropriety that warrants recusal.5 See TT, 334 Mich App at 431; Henry, 484
Mich at 495.




4
 The State Bar keeps a database of all ethics opinions that can be viewed online at: State Bar of
Michigan, Ethics Opinion Search  (accessed
May 26, 2022).
5
  We recognize the inherent deference in the abuse-of-discretion standard of review applicable to
a judge’s decision to disqualify himself or herself. However, we hold in this case that the trial
judge applied an erroneous legal standard in determining how to exercise that discretion. We thus
reverse on the basis of the trial judge’s error of law, and we need not opine on his discretionary
judgment in this particular case.


                                                 -7-
                                       IV. CONCLUSION

         The trial court committed errors of law in granting the motion to change venue and recusing
itself from this matter based on the potential appearance of the retired district judge as a witness.
We therefore reverse the trial court’s decision, vacate its order, and remand for further proceedings
consistent with this opinion. In light of our analysis and conclusion, we need not address
defendants’ additional argument regarding the effect of voluntarily withdrawing the retired judge
as a potential witness.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.

                                                              /s/ Stephen L. Borrello
                                                              /s/ Kathleen Jansen
                                                              /s/ Christopher M. Murray




                                                -8-